STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                 UNPUBLISHED
                                                                 March 15, 2018
              Plaintiff-Appellee,

v                                                                No. 335789
                                                                 Alpena Circuit Court
ERIC DEAN WODKOWSKI,                                             LC No. 15-006514-FH

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                                No. 338042
                                                                 Alpena Circuit Court
ERIC DEAN WODKOWSKI,                                             LC No. 16-007148-FH

              Defendant-Appellant.


Before: SAWYER, P.J., and BORRELLO and SERVITTO, JJ.

PER CURIAM.

       Defendant was charged with several offenses in two different cases that were
consolidated for trial. In LC No. 15-006514-FH (the “2014 case”1) a jury convicted defendant of
conspiracy to manufacture methamphetamine, MCL 750.157a(a) and MCL 333.7401(2)(b)(i),
unlawful manufacture of methamphetamine, MCL 333.7401(2)(b)(i), operating or maintaining a
methamphetamine laboratory, MCL 333.7401c(2)(f), operating or maintaining a
methamphetamine laboratory involving hazardous waste, MCL 333.7401c(2)(c), and operating
or maintaining a methamphetamine laboratory within 500 feet of a residence, MCL
333.7401c(2)(d). In LC No. 16-007148-FH (the “2016 case”), the jury convicted defendant of
operating or maintaining a methamphetamine laboratory in the presence of a minor, MCL


1
   Although defendant was not charged in this case until 2015, the charged offenses were
allegedly committed in 2014.


                                              -1-
333.7401c(2)(b), unlawful manufacture of methamphetamine, MCL 333.7401(2)(b)(i), operating
or maintaining a methamphetamine laboratory, MCL 333.7401c(2)(f), operating or maintaining a
methamphetamine laboratory involving hazardous waste, MCL 333.7401c(2)(c), operating or
maintaining a methamphetamine laboratory within 500 feet of a residence, MCL
333.7401c(2)(d), and unlawful possession of methamphetamine, MCL 333.7403(2)(b)(i). The
trial court sentenced defendant as a fourth-offense habitual offender, MCL 769.12, to concurrent
prison terms of 6-1/2 to 40 years for each of the convictions in the 2014 case, and to concurrent
prison terms of 6 to 40 years for each of the convictions in the 2016 case. The trial court ordered
that defendant’s sentences in the 2014 case were to be served consecutive to his sentences in the
2016 case. In Docket No. 335789 defendant appeals as of right his convictions and sentences in
the 2014 case, and in Docket No. 338042 he appeals as of right his convictions and sentences in
the 2016 case. The appeals have been consolidated. For the reasons set forth in this opinion, we
affirm.

                                       I. BACKGROUND

       In September 2014, the Michigan State Police received information that defendant and
his daughter were manufacturing methamphetamine. Officers began surveilling defendant and
monitoring both his and his daughter’s purchases of pseudoephedrine, a necessary ingredient in
producing methamphetamine. Officers learned that defendant and his daughter were purchasing
pseudoephedrine multiple times on the same day, or within a few days of each other, at different
pharmacies. Videotape obtained from one pharmacy showed defendant purchasing both
pseudoephedrine and lithium batteries, another ingredient in the production of
methamphetamine. Officers surveilled defendant traveling to a residence at 15553 Spratt Road
in Lachine, which the Secretary of State’s office listed as the address for both defendant and his
daughter. The residence, which was owned by defendant’s mother, contained a mobile home, a
detached garage where defendant was believed to be living, and other outbuildings.

         In anticipation of executing a search warrant that had already been drafted, officers
conducted surveillance and observed defendant drive into the parking lot of a market with an
attached restaurant. Officers arrested defendant inside the restaurant for driving with a
suspended license and for suspicion of manufacturing methamphetamine. The officers returned
with defendant to the Spratt Road address, where a protective sweep of the mobile home and
garage was conducted. The investigating officer, as well as members of the Huron Undercover
Narcotics Team (HUNT), maintained security at the residence while waiting for another officer
to arrive with a search warrant. After the signed search warrant was obtained, the
methamphetamine response team searched the detached garage, where they discovered several
items used for manufacturing methamphetamine, including coffee filters containing white
residue, tubing, syringes, and cotton swabs. In a detached shed, they located lithium battery
husks, lye, and drain opener. They also found pop bottles2 that tested positive for ammonia in a
fire pit next to the detached garage, and they found a Coleman fuel bottle near a shed.



2
  Testimony indicated that 20-ounce pop bottles are used in the “one-pot” method of
manufacturing methamphetamine.


                                                -2-
        Defendant was arrested and jailed after the search, but was eventually released on bond.
In November 2015, while on bond, defendant was living with his formerly estranged wife and
his four-year-old granddaughter at 2249 Second Street in Lachine. The police began receiving
information that defendant was again manufacturing methamphetamine, so they again monitored
his purchases of pseudoephedrine. Police also received information from another resident of the
county who claimed to have assisted defendant in the manufacture of methamphetamine by
making purchases of pseudoephedrine. Based on this information, police obtained a warrant for
defendant’s arrest for the over-purchase or attempted over-purchase of pseudoephedrine after
defendant was “blocked” for attempting to purchase pseudoephedrine after having purchased the
monthly limit of pseudoephedrine. They learned that defendant again attempted to purchase
pseudoephedrine on March 8, 2016. On March 9, officers located defendant in the front yard of
his residence on Second Street. As officers were arresting defendant, another individual known
to have a suspended driver’s license drove up in a vehicle. The individual gave officers consent
to search his vehicle, in which an officer found a single work glove with a hypodermic needle
inside. An officer also observed a can of Coleman fuel outside the garage. Given this evidence,
the officer decided to obtain a search warrant to execute that night. He performed a protective
sweep of the residence before leaving the scene to obtain a warrant. Other officers secured the
scene until the warrant was obtained.

       The methamphetamine response team arrived and searched the Second Street premises.
Officers discovered several items used for manufacturing methamphetamine in the garage,
including coffee filters, tubing, a mask, pipe cutters, and a funnel. Near the driveway, they
located a burnt lithium battery husk and a receipt showing the purchase of lithium batteries.
Officers also found cold packs, another necessary ingredient for the production of
methamphetamine, and one-pots. Three items seized during the search were analyzed at the state
crime lab and each tested positive for methamphetamine. Defendant was convicted and
sentenced as stated above. This appeal ensued.

                                          II. ANALYSIS

                                           A. JOINDER

         On appeal, defendant first argues that the trial court erred by joining the offenses charged
in the 2014 case and the offenses charged in the 2016 case for trial. Whether joinder is
appropriate is a mixed question of fact and law. People v Williams, 483 Mich. 226, 231, 769
NW2d 605 (2009). “To determine whether joinder is permissible, a trial court must first find the
relevant facts and then must decide whether those facts constitute ‘related’ offenses for which
joinder is appropriate.” Id. This Court reviews a trial court’s factual findings for clear error and
its interpretation of a court rule, which is a question of law, de novo. Id. However, the ultimate
decision on permissive joinder of related charges lies “firmly within the discretion of trial
courts.” See People v Breidenbach, 489 Mich. 1, 14; 798 NW2d 738 (2011).

        “[T]he court may join offenses charged in two or more informations or indictments
against a single defendant . . . when appropriate to promote fairness to the parties and a fair
determination of the defendant’s guilt or innocence of each offense.” MCR 6.120(B). “Joinder
is appropriate if the offenses are related.” MCR 6.120(B)(1). In order to be related for purposes
of MCR 6.120(B), offenses must be either part of “the same conduct or transaction,” MCR

                                                -3-
6.120(B)(1)(a), “a series of connected acts,” MCR 6.120(B)(1)(b), or “a series of acts
constituting parts of a single scheme or plan,” MCR 6.120(B)(1)(c). If the offenses are not
related, the court must sever the charges on motion by the defendant. MCR 6.120(C).

        Here, the offenses in both cases involved defendant engaging in ongoing acts constituting
parts of his overall scheme to manufacture methamphetamine. In 2014, the police received
information that defendant was manufacturing methamphetamine. The police determined that
defendant was staying at the Spratt Road address and searched the property. During the search,
components and items commonly used to manufacture methamphetamine were found. After
defendant was arrested for the offenses and subsequently released on bond pending trial, the
police received information that defendant was again manufacturing methamphetamine. The
police learned that defendant was living at the Second Street address, and they searched that
property.     They again found components and items commonly used to manufacture
methamphetamine. In light of the timing and considering the similarity of the circumstances
surrounding the offenses, the trial court properly found that the offenses were related under MCR
6.120(B)(1)(c). Consequently, the trial court did not clearly err in finding that the offenses
committed in 2014 at the Spratt Road address and those committed in 2016 at the Second Street
address were related under MCR 6.120(B)(1)(c). Therefore, joinder was permissible, and the
trial court did not abuse its discretion to join the two cases for trial. Breidenbach, 489 Mich. at
14.

                                    B. DOUBLE JEOPARDY

         Defendant next argues that his multiple convictions under MCL 333.7401c(2)(d), (d), and
(f) in the 2014 case, and his multiple convictions under the same subsections as well as under
MCL 333.7401c(2)(b) in the 2016 case violate his double jeopardy protection against multiple
punishments for the same offense. Defendant’s double jeopardy challenge is an issue of
constitutional law that we review de novo on appeal. People v Ream, 481 Mich. 223, 226; 750
NW2d 536 (2008).

        The United States and Michigan Constitutions both protect a criminal defendant from
being twice placed in jeopardy, or subject to multiple punishments, for the same offense. US
Const, Am V; Const 1963, art 1, § 15; People v Lett, 466 Mich. 206, 213; 644 NW2d 743 (2002).
Whether two offenses constitute the “same offense” is determined under the “same elements”
test set forth in Blockburger v United States, 284 U.S. 299, 304; 52 S. Ct. 180; 76 L. Ed. 2d 306
(1932). People v Smith, 478 Mich. 292, 315-316; 733 NW2d 351 (2007). Under that test, if each
offense requires proof of a fact that the other does not, there is no double jeopardy violation. Id.
at 306-307.

        MCL 333.7401c prohibits a person from owning or possessing a place or area, or owning
or possessing any chemical or laboratory equipment, knowing or having reason to know that it
will be used to manufacture a controlled substance, including methamphetamine. The statute
further provides for increased punishment if aggravating circumstances are present. MCL
333.7401c(2) provides:

              A person who violates this section is guilty of a felony punishable as
       follows:

                                                -4-
              (a) Except as provided in subdivisions (b) to (f), by imprisonment for not
       more than 10 years or a fine of not more than $100,000.00, or both.

               (b) If the violation is committed in the presence of a minor, by
       imprisonment for not more than 20 years or a fine of not more than $100,000.00,
       or both.

               (c) If the violation involves the unlawful generation of, treatment, storage,
       or disposal of a hazardous waste, by imprisonment for not more than 20 years or a
       fine of not more than $100,000.00, or both.

               (d) If the violation occurs within 500 feet of a residence, business
       establishment, school property, or church or other house of worship, by
       imprisonment for not more than 20 years or a fine of not more than $100,000.00,
       or both.

                                             * * *

              (f) If the violation involves or is intended to involve the manufacture of a
       substance described in section 7214(c)(ii ), by imprisonment for not more than 20
       years or a fine of not more than $25,000.00, or both.

       In the 2014 case, defendant was charged with, and convicted of, violating three different
aggravating factors: § 7401c(2)(c), § 7401c(2)(d), and § 7401c(2)(f). In the 2016 case, he was
charged with, and convicted of, violating the same three aggravating factors, plus an additional
aggravating factor under § 7401c(2)(b).

        In the trial court and on appeal, defendant relied on People v Meshell, 265 Mich. App. 616;
696 NW2d 754 (2005), in support of his double jeopardy argument. In Meshell, the defendant
was convicted of operating a methamphetamine laboratory under MCL 333.7401c(2)(a), and
operating a methamphetamine laboratory within 500 feet of a residence under MCL
333.7401c(2)(d). Id. at 618. This Court held that the two offenses were the “same offense.” Id.
at 628. This Court examined the statutory language and concluded (1) that the offense of
operating a methamphetamine laboratory did not contain an element different from operating a
methamphetamine laboratory within 500 feet of a residence, and (2) that the structure of the
statute indicated that the Legislature did not intend multiple punishments for these two offenses.
Id. at 631. This Court reasoned that “[g]iven that the elements of operating or maintaining a
methamphetamine laboratory are encompassed within the elements of operating or maintaining a
methamphetamine laboratory within five hundred feet of a residence, the presumption is that the
Legislature did not intend multiple punishments.” Id. This Court concluded that MCL
333.7401c(1) provides the base elements of the statute and that MCL 333.7401c(2)(b) – (f)
provide for increased punishment based on certain aggravating factors. Id. at 632.




                                               -5-
        However, after this Court decided Meshell, the Legislature amended MCL 333.7401c.3
Our Supreme Court considered the amended statute in the context of a similar double jeopardy
claim in People v Routley, 485 Mich. 1075; 777 NW2d 160 (2010).4 In Routley, the defendant
was convicted under both MCL 333.7401c(2)(d) and (2)(f). In his application to the Supreme
Court, the defendant argued for the first time that these convictions violated his protection
against double jeopardy under the same elements test. Routley, 485 Mich. at 1075. The Court
rejected that argument, holding in part as follows:

         [E]ven if defendant’s double jeopardy challenge had been preserved, we would
         conclude that each offense requires proof that the other does not. Here,
         § 7401c(2)(f) requires proof that the laboratory involved “the manufacture of a
         substance described in section 7214(c)(ii),” which specifically proscribes only
         methamphetamine and “its salts, stereoisomers, and salts of stereoisomers,” and
         § 7401c(2)(d) does not; and § 7401c(2)(d) requires proof that the laboratory was
         “within 500 feet of a residence,” and § 7401c(2)(f) does not. [Id. at 1075-1076.]

        Similarly, in the present case, each offense at issue required proof of a fact that the other
offenses did not require. That is, defendant was convicted under the same base offense of
violating MCL 333.7401c(1)(a) or (b), but under different aggravating circumstances. In the
2014 case, the first aggravating circumstance was that the violation involved hazardous waste,
contrary to § 7401c(2)(c). The second aggravating circumstance was that the violation occurred
within 500 feet of a residence, contrary to § 74012(c)(d). The third aggravating circumstance
was that the violation involved the manufacture of not just any controlled substance, but the
manufacture of methamphetamine, contrary to § 7401c(2)(f). In the 2016 case, the same
aggravating circumstances were present, as well as the fourth aggravating circumstance that the
violation occurred in the presence of a minor, contrary to § 7401c(2)(b). Because each offense
required proof of a fact that the others did not, there was no double jeopardy violation. Routley,
485 Mich. at 1075-1076; Smith, 478 Mich. at 315-316.

                                   C. MOTION TO SUPPRESS

       Defendant next argues that the trial court erred by denying his motion to suppress the
evidence obtained during the 2014 and 2016 searches because the “searching” at each location
began without a signed search warrant. Defendant did not move to suppress the evidence on this
ground in the trial court. We therefore review this unpreserved argument for plain error affecting
defendant’s substantial rights. Carines, 460 Mich. at 763.




3
    See 2003 PA 310, effective April 1, 2004.
4
 A Supreme Court order is binding if it is “a final Supreme Court disposition of an application,
and the order contains a concise statement of the applicable facts and the reason for the
decision.” People v Crall, 444 Mich. 463, 464 n 8; 510 NW2d 182 (1993). The Court’s order in
Routley satisfies that standard, and therefore, is binding.


                                                -6-
        It is unclear whether defendant is arguing that the protective sweeps performed by the
police before the search warrants were signed amounted to improper warrantless searches, or
whether the actual searches of the premises were improper because they were conducted before
the magistrate found probable cause and signed the search warrants. With respect to the latter
argument, the record clearly reveals that both the 2014 search of the premises and the 2016
search of the premises began after a signed search warrant was obtained. Although an unsigned
copy of the search warrant was left at the residence after the 2016 search, the testimony
established that a magistrate had signed the warrant before the search began and that an extra
unsigned copy of the warrant was inadvertently left at the residence. Any failure to comply with
MCL 780.655(1), which requires that officers conducting a search pursuant to a warrant give a
copy of the warrant to the person from whose premises property was taken or leave a copy of the
warrant at the premises searched, does not render the search illegal or require exclusion of
evidence seized during the search. People v Sobczak–Obetts, 463 Mich. 687, 708, 710; 625
NW2d 764 (2001). “The requirements of [MCL 780.655(1)] are ministerial in nature, and do not
in any way lead to the acquisition of evidence; rather, these requirements come into play only
after evidence has been seized pursuant to a valid search warrant.” Id. at 710. Therefore,
“[b]ecause the exclusionary rule pertains to evidence that has been illegally seized, it would not
be reasonable to conclude that the Legislature intended to apply the rule to a violation of the
postseizure, administrative requirements of [MCL 780.655(1)].” Accordingly, failure to leave a
signed copy of the search warrant does not, by itself, render the warrant invalid, or the search
unreasonable, nor does it require exclusion of items seized during the search.

        Defendant also seems to suggest that the officers’ protective sweeps of the residences
before a warrant was obtained in each case were illegal. The United States and Michigan
Constitutions both guarantee the right of citizens to be free from unreasonable searches and
seizures. See US Const, Am IV; Const 1963, art 1, § 11. The lawfulness of a search or seizure
depends on its reasonableness. Illinois v McArthur, 531 U.S. 326; 121 S. Ct. 946; 148 L. Ed. 2d 838
(2001); People v Snider, 239 Mich. App. 393, 406; 608 NW2d 502 (2000). As a general rule,
searches conducted without a warrant are per se unreasonable under the Fourth Amendment
unless the police conduct falls under one of the established exceptions to the warrant
requirement. People v Borchard-Ruhland, 460 Mich. 278, 293-294; 597 NW2d 1 (1999). “The
Fourth Amendment allows a properly limited protective sweep in conjunction with an in-home
arrest when the searching officer possesses a reasonable belief based on specific and articulable
facts that the area to be swept harbors an individual posing a danger to those on the arrest scene.”
Maryland v Buie, 494 U.S. 325, 337; 110 S. Ct. 1093; 108 L. Ed. 2d 276 (1990); People v
Cartwright, 454 Mich. 550, 556-557; 563 NW2d 208 (1997). “Such a search is quick and
limited, and conducted for the sole purpose of ensuring the safety of police officers and other
persons.” Cartwright, 454 Mich. at 557.

        In the 2014 search, officers arrested defendant at a restaurant then traveled to the Spratt
address to secure the scene for the safety of the officers. Because this was not an in-home arrest,
the protective sweep of the residence and detached garage without a warrant was improper under
Buie. However, the record reveals that no evidence obtained during this initial entry was
presented to or affected the magistrate’s decision to issue the warrant. Because a valid search
warrant was obtained on information unaffected by the improper protective sweep, the illegal
search does not require suppression of the evidence. People v Smith, 191 Mich. App. 644, 648;
478 NW2d 741 (1991) (under the independent source doctrine, “if nothing seen by the officers

                                                -7-
upon their initial entry either prompted the officers to seek a warrant or was presented to the
magistrate and affected the decision to issue the warrant, the evidence need not be suppressed”).

        In the 2016 search, officers arrested defendant in the front yard of his residence on
Second Street. Another person arrived at the scene and had a hypodermic needle in his vehicle.
Officers observed a Coleman fuel can sitting outside the garage, and there was an unknown
vehicle outside the residence. An officer conducted a protective sweep and then left the scene to
obtain a warrant and then have it signed by a magistrate while other officers secured the scene
until the search warrant was signed. Officers testified that the reasons behind the protective
sweep were make certain there were no dangerous people present. This protective sweep was
proper under Buie. Furthermore, as in the 2014 search, the search warrant affidavit did not
include anything that the officers observed during the protective sweep and nothing was
presented to or affected the magistrate’s decision to issue the warrant. Even if we were to decide
that there existed no specific and articulable facts that could lead police to suspect that dangerous
or armed people were present, under the independent source rule, because nothing that the
officers saw was presented to the magistrate or caused them to secure a warrant, suppression of
the evidence would not be required. Smith, 191 Mich. App. at 648.

                              D. DESTRUCTION OF EVIDENCE

        Defendant argues that the trial erred in denying his motion to suppress evidence on the
additional ground that his right to due process was violated when the police destroyed evidence
related to the methamphetamine labs before defendant could examine it. “[W]hen considering a
trial court’s ruling on a motion to suppress evidence,” “[w]e review a trial court’s findings of fact
for clear error, giving deference to the trial court’s resolution of factual issues.” People v
Bolduc, 263 Mich. App. 430, 436; 688 NW2d 316 (2004). However, we review de novo a trial
court’s ultimate decision on a motion to suppress. Id.

        Where the government fails to preserve evidence whose exculpatory value is
indeterminate and only “potentially useful” to a defendant, the defendant must show that the
government acted in bad faith in failing to preserve the evidence. Arizona v Youngblood, 488 U.S.
51, 58; 109 S. Ct. 333; 102 L. Ed. 2d 281 (1988). The defendant bears the burden of showing that
the police acted in bad faith. People v Johnson, 197 Mich. App. 362, 365; 494 NW2d 873 (1992).
A showing that evidence was destroyed in the course of a routine procedure generally
contravenes a finding of bad faith. United States v Garza, 435 F3d 73, 75 (CA 1, 2006). See
also Johnson, 197 Mich. App. at 365 (the routine destruction of taped police broadcasts, where the
purpose is not to destroy evidence for a forthcoming trial, does not mandate reversal).

        Defendant concedes that “nothing in the record indicates that the destruction of the
evidence was motivated by ‘bad faith.’ ” The destroyed evidence consisted of various items used
in the production of methamphetamine, including one-pot vessels, gel packs, Coleman fuel,
lithium battery husks, coffee filters, drain cleaner, and tubing. Officers testified that the items
were destroyed pursuant to federal and state policy regarding the handling of hazardous
materials. Officers testified that chemicals used during the production of methamphetamine are
hazardous and highly combustible and that all items are destroyed under this policy. However,
the officers documented the evidence by taking photographs of the items before they were
destroyed. The record does not indicate that the police destroyed the items for any reason other

                                                -8-
than the above stated policy. Therefore, defendant has not shown that the police destroyed the
evidence in bad faith. Accordingly, destruction of items, which were appropriately documented,
did not violate defendant’s due process rights. Youngblood, 488 U.S. at 57-58. Therefore, the
trial court did not err in denying defendant’s motion to suppress.

                                         E. SENTENCING

        On appeal, defendant raises two issues related to his sentencing. First, he argues that the
trial court abused its discretion by allowing the investigating officer to make a statement at
defendant’s sentencing. Defendant argues that the officer does not qualify as a “victim” under
the Crime Victim’s Rights Act, MCL 780.51 et seq., and therefore, had no right to address the
court at sentencing. Because permissible factors are considered by a sentencing court in
imposing a sentence, this Court’s review is limited to whether the court abused its discretion.
People v Poppa, 193 Mich. App. 184, 187; 483 NW2d 667 (1992).

        MCL 780.765 provides that a victim of a crime “has the right to appear and make an oral
impact statement at the sentencing of the defendant.” MCL 6.425(E)(1)(c) provides that a
sentencing court must give “the defendant, the defendant’s lawyer, the prosecutor, and the victim
an opportunity to address the court of any circumstances they believe the court should consider
in imposing sentence.” Although MCR 6.425(E)(1)(c) mandates who must be permitted to
address the court at sentencing, nothing in that court rule, or MCL 780.765, restricts the trial
court from considering information from other persons. As this Court recognized in People v
Albert, 207 Mich. App. 73, 74; 523 NW2d 825 (1994), “a sentencing court is afforded broad
discretion in the sources and types of information to be considered when imposing a sentence.”
In People v Waclawski, 286 Mich. App. 634, 692; 780 NW2d 321 (2009), this Court concluded
that it was not improper for the sentencing court to allow the victims’ mother to give victim
impact statements at sentencing even though they were not direct victims. Thus, regardless of
the investigating officer’s status as a “victim” under the Crime Victim’s Rights Act, the trial
court had discretion to allow the officer to address the court about the impact of
methamphetamine laboratories on offenders, their families, and the community. Defendant has
not offered any persuasive argument to demonstrate that the trial court abused its discretion by
allowing the officer to address the court at sentencing. Moreover, we note that the officer did not
provide any information that had not already been presented to the court through the testimony
of the officer and other members of the undercover narcotics and methamphetamine response
teams. Accordingly, defendant is not entitled to relief on this issue.

        Second, defendant argues that the trial court abused its discretion by ordering that the
sentences imposed in the 2014 case be served consecutive to the sentences imposed in the 2016
case without articulating on the record its reasons for imposing consecutive sentences. “[W]hen
a statute grants a trial court discretion to impose a consecutive sentence, the trial court’s decision
to do so is reviewed for an abuse of discretion, i.e., whether the trial court’s decision was outside
the range of reasonable and principled outcomes.” People v Norfleet, 317 Mich. App. 649, 654;
897 NW2d 195 (2016).

        Consecutive sentences may be imposed only when specifically authorized by statute.
People v Chambers, 430 Mich. 217, 222; 421 NW2d 903 (1988). A sentencing court has
discretion to impose a consecutive sentence for a new offense committed while the offender was

                                                 -9-
free on bond in connection with proceedings stemming from the commission of another felony.
MCL 768.7b(2)(a). “The purpose of the statute is to deter persons accused of one crime from
committing others by removing the security of concurrent sentences should the conviction result
on any or all of the crimes so committed.” People v Thompson, 117 Mich. App. 210, 214; 323
NW2d 656 (1982), aff’d 423 Mich. 427 (1985). A consecutive sentence should be imposed “only
after awareness of a sentence already imposed so that the punitive effect of the consecutive
sentences is carefully considered at the time of its imposition.” Chambers, 430 Mich. at 231
(internal quotation marks and citation omitted).

        In this case, defendant was on bond for the 2014 charges when he again committed
methamphetamine-related offenses that resulted in the 2016 charges and convictions.
Consequently, consecutive sentences were authorized by statute. In imposing consecutive
sentences under MCL 768.27b(2)(a), the trial court indicated that defendant committed the
methamphetamine-related crimes in 2016 while on bond for committing methamphetamine-
related crimes in 2014. The trial court also found that defendant imperiled not only himself to
the dangers of the manufacture and use of methamphetamine, but also his daughter and another
person, despite defendant knowing that the other person had a problem with methamphetamine.
The trial court also noted that it had heard the “raw facts” of both cases. Additionally, the
court’s comment that it was imposing sentences at the lower end of the sentencing guidelines
ranges for both the 2014 offenses and the 2016 offenses indicates that the trial court carefully
considered the punitive effect of consecutive sentences. Chambers, 430 Mich. at 231. On this
record, we are not persuaded that the trial court’s decision to impose consecutive sentences was
an abuse of discretion. Accordingly, defendant is not entitled to relief.

       Affirmed.



                                                           /s/ David H. Sawyer
                                                           /s/ Stephen L. Borrello
                                                           /s/ Deborah A. Servitto




                                             -10-